GUNTHER, Judge.
We affirm the conviction for grand theft and the sentence imposed. The trial court did not err in finding that the property taken, a moped over 5 brake horsepower, is a motor vehicle as defined in section 322.-*75801(2), Florida Statutes (1985), and not a moped as defined in section 316.003(2), Florida Statutes (1985).
As a motor vehicle, the moped is presumed to have value pursuant to section 812.014(2)(b), Florida Statutes (1986), and the trial court was correct in so instructing the jury. No other instruction as to the value of the moped was necessary.
AFFIRMED.
ANSTEAD and LETTS, JJ., concur.